Title: Ferdinand Grand to the American Peace Commissioners, 2 June 1783
From: Grand, Ferdinand
To: American Peace Commissioners


          Messieurs
            Paris le 2 Juin 1783
          Quoique la lettre que vous m’aues fait l’honneur de m’écrire le 22e du mois passé, ne me flattat pas de recevoir les Secours dont les Finances du Congrès avoient besoin; Néantmoins, l’Espérance du Succès des Soins que j’étois bien assuré que vous donneriés, Messieurs, à un objet aussi intéressant, m’a fait parvenir à Satisfaire à tous les payemens qui Se Sont présentés, jusqu’à ce moment; qui me fait voir avec douleur le terme fatal de cesser d’honorer les Traittes du Mr Morris, Si vous ne pouvés, Messieurs, me procurer les moiens de l’éviter:
          Je regrette infiniment que les miens Soient insuffisans pour Sauver un Éclat, Sur les Suites duquel je n’ose pas Seulement réfléchir, mais ma fortune ne me le permet pas, comme vous en jugerés, Messieurs, par la Somme des besoins, ainsi que de la nécessité de prendre un parti Sur cet objet—
          L’on m’a présenté depuis quelques jours pour Quatre cens vingt trois mille Livres de Traittes que je dois rendre acceptées, ou non acceptées; Depuis la publication des Lettres de Monsieur Morris au Congrès Sur Sa retraitte future, les porteurs de Ses Traittes Sont extrémement pressés de les faire accepter: Cette Somme n’est malheureusement qu’une foible partie de celles qui existent, puisqu’il y en a encore pour Neuf cens vingt un mille Livres dont j’ai depuis assés longtems l’avis, & qui vont paroitre Sucessivement, ce qui fait près de Quatorze cens mille Livres auxquelles il faut pourvoir, Sans compter la Loan Offices, & les autres Dépenses courrantes ou Imprévues.—
          L’Idée de laisser retourner à protet les Traittes de Monsieur Morris me paroit Si révoltante, que je ne puis m’y déterminer à moins que je ne voie par la réponse que vous voudrés bien, Messieurs, me faire, qu’il ne me reste plus d’autre parti à prendre.
          Je Suis avec un Respect Sincère / Messieurs / votre très humble & / très obéissant Serviteur
          Grand
         
          Translation
          Sirs
            Paris, 2 June 1783
          Although the letter you did me the honor of writing on 22 May did not delude me into thinking that I would receive the relief that Congress’ finances require, nevertheless, hopeful of the interest that I was well assured that you would take in such a worthy cause, I have undertaken to honor all the payments that have been presented up until now. It saddens me to anticipate the fatal moment, gentlemen, when I will have to cease honoring Mr. Morris’ bills, if you cannot obtain for me the means to avoid it.1
          I regret infinitely that my resources are not sufficient to prevent a scandal, the consequences of which I do not even dare to reflect on, but my fortune does not permit me, as you may judge for yourselves, sirs, both by the sum involved and by the necessity of resolving the issue.
          Several days ago I was presented with bills for 423,000 livres, which I must either accept or not. Since the publication of Mr. Morris’ letters to the Congress on his future retirement, the holders of these bills are in a great hurry to have them accepted.2 Unfortunately this sum represents only a fraction of the bills issued, as there is another of 921,000 livres that I learned of some time ago and that will be presented soon, which makes almost 1,400,000 livres that must be paid, and that does not count the loan offices and other ongoing or unforeseen expenses.
          The idea of letting Mr. Morris’ bills be protested is so revolting to me that I cannot reconcile myself to it unless I see from your response, sirs, that there is no other course I can take.
          I am with sincere respect, gentlemen, your very humble and very obedient servant
          Grand
        